Cite as 27 I&N Dec. 194 (BIA 2018)

Interim Decision #3913

Matter of Rosalina CASTILLO ANGULO, Respondent
Decided January 29, 2018
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
(1) In removal proceedings arising within the jurisdiction of the United States Courts of
Appeals for the Fifth and Ninth Circuits, an alien who was “waved through” a port of
entry has established an admission “in any status” within the meaning of section
240A(a)(2) of the Immigration and Nationality Act, 8 U.S.C. § 1229b(a)(2) (2012).
Tula-Rubio v. Lynch, 787 F.3d 288 (5th Cir. 2015), and Saldivar v. Sessions, 877 F.3d
812 (9th Cir. 2017), followed in jurisdiction only.
(2) In removal proceedings arising outside the Fifth and Ninth Circuits, to establish
continuous residence in the United States for 7 years after having been “admitted in any
status” under section 240A(a)(2), an alien must prove that he or she possessed some
form of lawful immigration status at the time of admission.
FOR RESPONDENT: Carlos A. Cruz, Esquire, Alhambra, California
FOR THE DEPARTMENT OF HOMELAND SECURITY: Jeannette V. Dever, Associate
Legal Advisor
BEFORE: Board Panel: GREER and O’CONNOR, Board Members. Concurring and
Dissenting Opinion: PAULEY, Board Member.
O’CONNOR, Board Member:

In a decision dated July 24, 2015, an Immigration Judge denied the
respondent’s application for cancellation of removal under section 240A(a)
of the Immigration and Nationality Act, 8 U.S.C. § 1229b(a) (2012). The
respondent has appealed from that decision. The record will be remanded
for further proceedings.

I. FACTUAL AND PROCEDURAL HISTORY
The respondent is a native and citizen of Mexico who claims that she first
entered the United States in October 1991. In April 2003, she adjusted status
to that of a lawful permanent resident. On January 12, 2010, the Department
of Homeland Security (“DHS”) served the respondent with a notice to appear,
charging her with removability under section 212(a)(6)(E)(i) of the Act,
8 U.S.C. § 1182(a)(6)(E)(i) (2006), for smuggling or attempting to smuggle
194

Cite as 27 I&N Dec. 194 (BIA 2018)

Interim Decision #3913

an alien into the country. 1 The respondent applied for cancellation of
removal under section 240A(a) of the Act. The Immigration Judge
pretermitted the respondent’s application, concluding that she did not
establish that she “has resided in the United States continuously for 7 years
after having been admitted in any status,” as required by section 240A(a)(2)
of the Act.
The respondent claims that she presented herself for inspection in 1998
and was waved through a port of entry by an immigration official. Relying
on Matter of Quilantan, 25 I&N Dec. 285 (BIA 2010), she argues that this
entry constitutes an admission “in any status” under section 240A(a)(2) of
the Act and that she began to accrue continuous residence for purposes of
cancellation of removal after that date.
The Immigration Judge rejected the respondent’s argument, concluding
that Matter of Quilantan only applies to applications for adjustment of
status under section 245(a) of the Act, 8 U.S.C. § 1255(a) (2006), so the
respondent’s alleged “wave through” entry in 1998 was not an “admission”
for purposes of section 240A(a)(2) of the Act. Based on this conclusion, the
Immigration Judge found it unnecessary to determine whether the respondent
had any status at the time of her alleged entry. The Immigration Judge further
determined that the respondent could not establish the continuous residence
required by section 240A(a)(2), because her residence began to accrue when
she adjusted her status in April 2003, and it was terminated under section
240A(d)(1) by service of the notice to appear in January 2010, approximately
3 months short of the requisite 7-year period.
During the pendency of the respondent’s appeal, we requested and
received supplemental briefing from the parties and amici curiae. 2 The panel
heard oral argument in this matter on March 22, 2017. 3

1

The respondent does not challenge either her treatment as an applicant for admission
who is subject to the grounds of inadmissibility under section 212(a) of the Act or her
inadmissibility under section 212(a)(6)(E)(i) of the Act. See generally Matter of Guzman
Martinez, 25 I&N Dec. 845 (BIA 2012) (concluding that a lawful permanent resident who
has attempted to smuggle an alien into the country may be treated as an applicant for
admission).
2
We acknowledge and appreciate the supplemental briefs filed by the parties and amici
curiae.
3
Following oral argument, Board Member Wendtland withdrew from the panel and was
replaced by Board Member Greer, who has familiarized herself with the record of
proceedings, including a transcript of the oral argument.

195

Cite as 27 I&N Dec. 194 (BIA 2018)

Interim Decision #3913

II. ANALYSIS
A. “Wave Through” Entry as an “Admission”
In Matter of Quilantan, 25 I&N Dec. at 291–92, we held that the term
“admission” in section 101(a)(13)(A) of the Act, 8 U.S.C. § 1101(a)(13)(A)
(2006), requires procedural regularity, rather than compliance with
substantive legal requirements, and that an alien who entered after she had
been “waved through” a port of entry had been “admitted” within the
meaning of section 245(a) of the Act. Contrary to the Immigration Judge’s
decision, we agree with the parties that our holding in Matter of Quilantan
governs the definition of the term “admitted” in section 240A(a)(2) of the
Act. We therefore conclude that the respondent was “admitted” for purposes
of section 240A(a)(2).
B. “Admitted in Any Status”
The only remaining issue is whether a “wave through” entry, like the one
at issue in Quilantan, qualifies as an admission “in any status” within the
meaning of section 240A(a)(2) of the Act. The respondent argues that the
term “status” includes unlawful status and that the word “any” in that
provision should be read broadly to include all aliens admitted to the United
States, whether in lawful or unlawful status. In support of this contention,
she relies on Tula-Rubio v. Lynch, 787 F.3d 288 (5th Cir. 2015), a decision
of the United States Court of Appeals for the Fifth Circuit. After oral
argument was heard in this case, the Ninth Circuit, in whose jurisdiction it
arises, issued a decision agreeing with the Fifth Circuit. Saldivar v. Sessions,
877 F.3d 812 (9th Cir. 2017). By contrast, the DHS contends that the phrase
“admitted in any status” in section 240A(a)(2) requires an alien to show not
only that he or she has been admitted, but also that the admission was attained
by means of some lawful immigration status. The Board has not issued a
published decision addressing whether the “wave through” entry of an alien
who was not entitled to any lawful status constitutes an admission “in any
status.”
Both parties argue that section 240A(a)(2) of the Act is unambiguous as
to whether a “wave through” entry constitutes an admission “in any status.”
See Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc. (“Chevron”), 467
U.S. 837, 842–43 (1984). Having considered the statutory language and the
various arguments in this case, we disagree and conclude that section
240A(a)(2) is ambiguous in this regard. See Negusie v. Holder, 555 U.S. 511,
518 (2009) (finding a provision ambiguous where it was not “clear that
Congress had an intention on the precise question at issue”); Nat’l R.R.
196

Cite as 27 I&N Dec. 194 (BIA 2018)

Interim Decision #3913

Passenger Corp. v. Atchison, Topeka & Santa Fe Ry. Co., 470 U.S. 451, 473
n.27 (1985) (noting that words are “ambiguous” if they are “reasonably
susceptible of different interpretations”). 4 We must therefore develop a
reasonable interpretation of the provision, taking into account the Act as a
whole. See K Mart Corp. v. Cartier, Inc., 486 U.S. 281, 291 (1988);
Chevron, 467 U.S. at 843–44; Matter of Casillas-Topete, 25 I&N Dec. 317,
320 (BIA 2010).
In interpreting the appropriate meaning of section 240A(a)(2) of the Act,
we consider it significant that the phrase “admitted in any status” differs from
the wording of section 245(a), which requires only that an alien be “inspected
and admitted” and makes no mention of the alien’s “status” at admission.
We generally presume that when Congress includes particular language in
one section of a statute and excludes it from another, it does so intentionally.
See Keene Corp. v. United States, 508 U.S. 200, 208 (1993); Russello
v. United States, 464 U.S. 16, 23 (1983). The fact that Congress included the
phrase “in any status” in section 240A(a)(2) of the Act but not in section
245(a) suggests that it intended to give the statutes different meanings.
We are further influenced by the longstanding principle that, if possible,
we should give effect to all parts of the statute. See Corley v. United States,
556 U.S. 303, 314 (2009) (stating that a “statute should be construed so that
. . . no part will be inoperative or superfluous, void or insignificant” (citations
omitted)). Reading section 240A(a)(2) of the Act in the same way we do
section 245(a)—as requiring only a procedurally regular “admission”—
would render the phrase “in any status” meaningless. If Congress had
intended section 240A(a)(2) to require only that an alien be “inspected and
admitted,” it would have used the same language as section 245(a). Indeed,
Judge Kozinski made this exact point in his dissent in Saldivar, 877 F.3d at
4

We find it telling that both parties base their argument on conflicting views of what is
purportedly unambiguous statutory language. Similarly, we note that 5 of the 15 judges
on the Fifth Circuit voted to rehear Tula-Rubio en banc, and of those, 4 joined in a
published decision dissenting from the denial of rehearing en banc. Tula Rubio v. Lynch,
805 F.3d 185, 186−92 (5th Cir. 2015) (Jones, J., dissenting from the denial of rehearing en
banc). We again find it telling that both the Fifth Circuit’s panel decision and the published
decision dissenting from the denial of rehearing en banc were based on conflicting views
of what was deemed to be the unambiguous language of section 240A(a)(2) of the Act.
Compare Tula-Rubio, 787 F.3d at 293−95 & nn.4−5, with Tula Rubio, 805 F.3d at 187 &
n.4, 192. Finally, we note that the Ninth Circuit’s decision in Saldivar contained a
dissenting opinion that disagreed with the majority opinion’s interpretation of the “in any
status” language and held that, to the extent “any doubt remains about the meaning of
status,” deference was owed to the agency’s interpretation. Saldivar, 877 F.3d at 820
(Kozinksi, J., dissenting). The fact that the words “in any status” have generated such
sharp, conflicting views of what their plain meaning is by both judges and litigants alike
strongly suggests that the statutory language is far from unambiguous.

197

Cite as 27 I&N Dec. 194 (BIA 2018)

Interim Decision #3913

819 (Kozinski, J., dissenting) (“If Congress intended to grant eligibility for
cancellation of removal to people who deceive the border authorities into
admitting them, it would have put a period after ‘admitted’ in section
[240A(a)(2) of the Act] . . . .”). However, by adding the phrase “in any
status” to section 240A(a)(2), Congress signaled that it intended to qualify
the basic admission requirement of this provision. We therefore conclude
that section 240A(a)(2) requires something more than a procedurally regular
“admission.”
The legislative history of section 240A(a) of the Act, and its precursor,
former section 212(c) of the Act, 8 U.S.C. § 1182(c) (1994), provides
valuable insight into congressional intent regarding the requirement that an
alien must be admitted “in any status” to establish eligibility for relief. See
United States v. Buckland, 289 F.3d 558, 565 (9th Cir. 2002) (en banc)
(noting that where Congress’ intent cannot be determined from a plain
reading of the statute, the court should “look to the congressional intent
‘revealed in the history and purposes of the statutory scheme’” (citation
omitted)). From the time of its enactment in 1952, relief under former section
212(c) was restricted to aliens who entered the United States in some lawful
status. See, e.g., Madrid-Tavarez v. INS, 999 F.2d 111, 112–13 (5th Cir.
1993) (holding that an alien who entered the United States illegally and had
no legal right to be in the country could not qualify for a section 212(c)
waiver); Lok v. INS, 548 F.2d 37, 41 (2d Cir. 1977) (concluding that section
212(c) relief requires an alien to have been lawfully domiciled for 7 years);
see also S. Rep. No. 81-1515, at 382–84 (1950) (suggesting that section
212(c) should include the word “lawful” to clarify that only aliens who had
entered the United States lawfully were eligible for relief).
There is no indication that Congress intended to eliminate this “lawful”
entry requirement when it enacted the “residence” requirement in section
240A(a)(2) of the Act, the purpose of which was to reconcile two conflicting
interpretations of former section 212(c) regarding an applicant’s “lawful
unrelinquished domicile” in this country. See Garcia-Quintero v. Gonzales,
455 F.3d 1006, 1016 (9th Cir. 2006) (noting that Congress enacted section
240A(a) of the Act “to clear up prior confusion and to strike a balance
between the conflicting interpretations [of section 212(c)]” (citation
omitted)), abrogated on other grounds by Medina-Nunez v. Lynch, 788 F.3d
1103 (9th Cir. 2015); see also Holder v. Martinez Gutierrez, 566 U.S. 583,
592–93 (2012). In any case, under both interpretations of former section
212(c), aliens were afforded relief only if they possessed a lawful status when
they entered the United States. See, e.g., Castellon-Contreras v. INS, 45 F.3d
149, 153 (7th Cir. 1995); Chiravacharadhikul v. INS, 645 F.2d 248, 250–51
(4th Cir. 1981).

198

Cite as 27 I&N Dec. 194 (BIA 2018)

Interim Decision #3913

Additionally, the legislative history of the Illegal Immigration Reform
and Immigrant Responsibility Act of 1996, Division C of Pub. L. No.
104-208, 110 Stat. 3009-546, indicates that even though Congress omitted
the word “lawfully” in section 240A(a)(2), it intended to limit eligibility for
relief to aliens who had been lawfully admitted in any status. See H.R. Rep.
No. 104-828, at 213 (1996) (Conf. Rep.) (indicating that section 240A(a)
applied to lawful permanent residents who had resided continuously in this
country for 7 years after “being lawfully admitted in any status”); H.R. Rep.
No. 104-469, at 232 (1995) (same); see also S. Rep. No. 104-249, at 106,
125 (1996) (proposing changes to section 212(c) and a new section 244(a) of
the Act entitled “Cancellation of Deportation,” both of which limited relief
to aliens who had resided in the United States continuously for at least 7 years
after being “lawfully admitted”).
This legislative history also indicates that at the time Congress was
considering section 240A(a)(2), Government officials within the former
Immigration and Naturalization Service (“INS”) interpreted this provision as
being limited to aliens who were lawfully admitted. See Removal of Criminal
and Illegal Aliens: Hearing Before the Subcomm. on Immigration and
Claims of the H. Comm. on the Judiciary, 104th Cong. 14–15 (1995)
(statement of T. Alexander Aleinikoff, Gen. Counsel, INS) (discussing the
proposal to limit eligibility for lawful permanent resident cancellation of
removal to aliens who have “resided in the U.S. after lawful admission for
7 years” (emphasis added)); Proposals to Reduce Illegal Immigration and
Control Costs to Taxpayers: Hearing Before the S. Comm. on the Judiciary,
104th Cong. 63 (1995) (statement of Hon. Doris Meissner, Comm’r, INS)
(same). Thus, Congress only intended that aliens who possessed lawful
status upon admission would be eligible for cancellation of removal.
Based on the foregoing, we conclude that the most natural reading of the
phrase “admitted in any status” in section 240A(a)(2) of the Act is that the
alien must have possessed some form of lawful status at the time of
admission that would allow him or her to enter into the United States as an
immigrant or nonimmigrant. This interpretation is consistent with our prior
decision in Matter of Blancas, 23 I&N Dec. 458, 460 (BIA 2002), where we
held that the term “status” in section 240A(a)(2) “denotes someone who
possesses a certain legal standing, e.g., classification as an immigrant or
nonimmigrant.” See also Saldivar, 877 F.3d at 820 (Kozinski, J., dissenting)
(“Limiting any status to legal status is not merely a plausible meaning, it is
the only plausible meaning.”); Tula Rubio v. Lynch, 805 F.3d 185, 187–88
(5th Cir. 2015) (Jones, J., dissenting from the denial of rehearing en banc)
(holding that the phrase “‘any status’ refers exclusively to the legal categories
enumerated in the [Act] and conferred upon aliens”). It is also consistent
with Matter of Quilantan, 25 I&N Dec. at 293, where we rejected the DHS’s
199

Cite as 27 I&N Dec. 194 (BIA 2018)

Interim Decision #3913

claim that section 245(a) of the Act requires an alien to have been admitted
in a particular status, largely because it had offered no support for that claim.
However, in this instance the wording of section 240A(a)(2) strongly
suggests that an alien’s status upon admission is relevant to determining
whether his or her entry started the 7-year residence clock.
Requiring an alien to have possessed a lawful status at the time of entry
also prevents possible abuse of this form of relief. “Wave through” entries
are by definition undocumented events. The respondent’s proposed
interpretation of section 240A(a)(2) of the Act opens the door for all lawful
permanent resident aliens who illegally cross the border to claim, years after
the fact, that they were “waved through” a port of entry and are therefore
eligible for cancellation of removal based on a claim that is impossible
for the DHS to refute. See Saldivar, 877 F.3d at 821 (Kozinski, J., dissenting)
(noting that the majority’s decision creates “perverse incentives” because
“[o]bviously, there would be no record contradicting [an alien’s claimed
“wave through”], so the incentive to lie would be powerful and the chance of
getting caught nil”). The respondent’s view would essentially relieve aliens
of the statutory burden of establishing that he or she has satisfied all the
eligibility requirements for cancellation of removal under section 240A(a) of
the Act. See section 240(c)(4)(A)(i) of the Act, 8 U.S.C. § 1229a(c)(4)(A)(i)
(2012); see also 8 C.F.R. § 1240.8(d) (2017). It is unlikely that Congress
would have intended such a result.
We also disagree with the view of the Fifth and Ninth Circuits that an
alien can be admitted in an unlawful status. See Saldivar, 877 F.3d at 816;
Tula-Rubio, 787 F.3d at 293−94 & n.5. When an alien seeks admission at
the border, an immigration official admits the alien only upon a
determination that he or she is lawfully entitled to enter the United States.
See section 212(a)(7) of the Act, 8 U.S.C. § 1182(a)(7) (2012) (rendering
inadmissible those aliens who are not in possession of valid entry documents
at the time they seek admission); section 235(b)(1)(A) of the Act, 8 U.S.C.
§ 1225(b)(1)(A) (2012) (providing that an immigration officer may order the
expedited removal of an arriving alien who lacks valid entry documents); see
also section 235(a)(3) of the Act (requiring all applicants for admission to be
inspected). Because it is precisely the nature of the alien’s status that
determines whether he or she is entitled to admission, we cannot agree with
the conclusion of the Fifth and Ninth Circuits that an alien can be “admitted
in” a status that would not entitle him or her to admission. 5
5

For this reason, we also disagree with the argument that the term “in any status” serves
a purpose similar to the phrase “irrespective of such alien’s status” in section 208(a)(1) of
the Act, 8 U.S.C. § 1158(a)(1) (2012). Although an alien’s status is irrelevant in the asylum
context under section 208, it is key to determining whether an alien is entitled to admission.
Thus, we do not consider these phrases to have the same meaning.

200

Cite as 27 I&N Dec. 194 (BIA 2018)

Interim Decision #3913

In some cases, an alien may be “admitted” in error, and he or she may be
removable based on that erroneous admission. See section 237(a)(1)(A) of
the Act, 8 U.S.C. § 1227(a)(1)(A) (2012) (providing that an admitted alien
who was inadmissible at the time of entry or adjustment of status is
removable); section 237(a)(1)(G)(i) of the Act (providing that an alien who
obtained admission by virtue of a fraudulent marriage is removable); see also
section 237(a)(1)(H) of the Act (providing a waiver of removability for aliens
who obtained admission by fraud or misrepresentation). Indeed, as we noted
in Matter of Quilantan, 25 I&N Dec. at 291, requiring an “admission” to be
in compliance with substantive legal requirements would “significantly
affect the applicability of [these] other statutory provisions of the Act.” See
also id. at 295 (Filppu, concurring) (noting that while the majority’s reading
of the word “lawful” in the definition of admission in section 101(a)(13)(A)
of the Act “is not the most natural reading, . . . it is the reading that emerges
from an overall examination of the statute,” including sections 237(a)(1)(A)
and (H) of the Act, which would be “rendered meaningless” by a contrary
interpretation).
However, interpreting the phrase “admitted in any status” to require that
an alien be admitted in some form of lawful immigration status does not
create the same inconsistencies with the other statutory provisions we
discussed in Quilantan, because the language of section 240A(a)(2) of the
Act is different from that in section 245(a). Instead, if there are any statutory
conflicts or inconsistencies, they are created by the view of the Fifth and
Ninth Circuits that aliens can be admitted in an unlawful status, which is in
tension, if not direct conflict, with sections 235(a)(3) and 212(a)(7) of the
Act (requiring all aliens seeking admission to the United States to be
inspected and providing that aliens without a valid entry document are
deemed inadmissible, respectively). These two provisions reflect a clear
congressional intent that only aliens who are lawfully entitled to enter the
United States are to be admitted.
It is beyond dispute that border officers are not supposed to admit
undocumented aliens. The view of the Fifth and Ninth Circuits that Congress
not only would have intended for this to happen but would have triggered an
alien’s eligibility for relief on such an admission in an unlawful status turns
on its head the presumption of regularity that courts presume public officers
to “have properly discharged their official duties.” Kohli v. Gonzales, 473
F.3d 1061, 1068 (9th Cir. 2007) (citation omitted); see also United States
v. Chem. Found., Inc., 272 U.S. 1, 14–15 (1926); cf. Lai Haw Wong v. INS,
474 F.2d 739, 742 (9th Cir. 1973) (holding that a “mistaken admission
conferred no status, permanent resident or otherwise,” on the aliens in
question). Stated bluntly, we fail to see how this could be.

201

Cite as 27 I&N Dec. 194 (BIA 2018)

Interim Decision #3913

We further disagree with the Fifth and Ninth Circuits that the use of the
phrase “lawfully admitted” in section 240A(a)(1) of the Act, but not in
section 240A(a)(2), indicates that Congress intended the latter to apply to
aliens admitted in an unlawful status. See Saldivar, 877 F.3d at 817;
Tula-Rubio, 787 F.3d at 294–95. Section 240A(a)(1) requires that an
applicant “ha[ve] been an alien lawfully admitted for permanent residence
for not less than 5 years.” (Emphasis added.) The phrase “lawfully admitted
for permanent residence” is a term of art that refers to “the status of having
been lawfully accorded the privilege of residing permanently in the United
States.” Section 101(a)(20) of the Act. Unlike the use of the term “admitted”
in section 240A(a)(2), the phrase “lawfully admitted for permanent
residence” in section 240A(a)(1) does not refer to a physical entry into the
United States. See Negrete-Ramirez v. Holder, 741 F.3d 1047, 1053 (9th Cir.
2014) (holding that the term “lawfully admitted for permanent residence”
refers to all lawful permanent residents, regardless of whether they obtained
the status at the time of a physical entry or adjusted status while in the United
States). Thus, the inclusion of the word “lawfully” in section 240A(a)(1) but
not in section 240A(a)(2) does not indicate that the latter includes aliens
erroneously admitted with no legal status. See Saldivar, 877 F.3d at 819−20
(Kozinski, J., dissenting) (noting that it does not make sense to contrast
“lawfully admitted for permanent residence” with “admitted in any status”
because the former refers to the acquisition of a legal status while the latter
refers to a physical admission at the border). Rather, “admitted in any status”
clarifies that, unlike section 240A(a)(1), section 240A(a)(2) of the Act
requires that the alien made a physical admission at a port of entry, but not
that he or she obtained the status of “an alien lawfully admitted for permanent
residence” at the time of that admission.
As a consequence, we will only adhere to Tula-Rubio and Saldivar in
cases arising in the Fifth and Ninth Circuits. 6 In all other circuits that have
yet to address the issue, we hold that aliens must show that they possessed
some form of lawful immigration status at the time of admission to establish
that they were “admitted in any status” under section 240A(a)(2) of the Act.
C. Application to the Respondent
The Immigration Judge pretermitted the respondent’s application based
on the legal determination that a “wave through” entry can never be an
6
The Fifth and Ninth Circuits based their decisions on what they found to be the
unambiguous meaning of section 240A(a)(2) of the Act. Saldivar, 877 F.3d at 816;
Tula-Rubio, 787 F.3d at 293−95 & nn.4−5. Thus, we are bound by those holdings,
notwithstanding our disagreement with them. See Nat’l Cable & Telecomms. Ass’n
v. Brand X Internet Servs., 545 U.S. 967, 982 (2005).

202

Cite as 27 I&N Dec. 194 (BIA 2018)

Interim Decision #3913

“admission in any status” under section 240A(a)(2) of the Act, so she did not
hear testimony on the respondent’s claimed “wave through” entry or on any
other issues involving the respondent’s eligibility for cancellation of
removal. Because the Ninth Circuit has concluded that a “wave through”
entry is an “admission in any status,” we will remand the record to the
Immigration Judge for further consideration of the respondent’s eligibility
for cancellation of removal under section 240A(a). Although the DHS
argues that the respondent waived her right to present testimony and other
evidence at the final hearing, we conclude that the respondent sufficiently
raised all issues before the Immigration Judge and thus preserved them for
appeal and a further hearing. 7
The respondent bears the burden of proving that she was waved through
at a port of entry in 1998 and that she maintained continuous residence for
7 years following that entry. See section 240A(a)(2) of the Act; see also
section 240(c)(4)(A) of the Act. On remand, the parties should submit
testimonial and other evidence regarding this and other issues relevant to the
respondent’s eligibility for cancellation of removal under section 240A(a) of
the Act.
ORDER: The record is remanded to the Immigration Judge for further
proceedings consistent with the foregoing opinion and for the entry of a new
decision.

CONCURRING AND DISSENTING OPINION:
Board Member

Roger A. Pauley,

I concur in the result, which the majority only reaches because it
acknowledges that the decision of the United States Court of Appeals for the
Ninth Circuit in Saldivar v. Sessions, 877 F.3d 812 (9th Cir. 2017), which
holds that a wave through constitutes an “admission in any status” for
purposes of section 240A(a)(2) of the Act, is binding on the Board since this
case arises in that circuit. However, unlike the majority, I conclude that both
the Ninth Circuit and the Fifth Circuit, whose similar holding in Tula-Rubio
v. Lynch, 787 F.3d 288 (5th Cir. 2015), the Ninth Circuit followed, arrived at
the correct result, even though, like the majority, I disagree with some aspects
of those courts’ reasoning.

7

Although the respondent’s counsel declined to present testimony at the final hearing, he
did so in anticipation of the Immigration Judge’s ruling on a purely legal question that was
potentially determinative of the respondent’s statutory eligibility for relief under section
240A(a) of the Act. The Immigration Judge specifically noted that if she did not pretermit
the application, she would continue the matter for testimony.

203

Cite as 27 I&N Dec. 194 (BIA 2018)

Interim Decision #3913

Specifically, I concur to the extent the majority holds that a wave through
“admission,” as that term is defined by section 101(a)(13)(A) of the Act,
8 U.S.C. § 1101(a)(13)(A) (2012), as the “lawful entry of the alien into the
United States after inspection and authorization by an immigration officer,”
must be in some lawful status and it disagrees with the above-cited decisions
that such an admission may be in an unlawful status. I agree that no
immigration officer acting in a procedurally regular manner intends to grant
entry into the United States to an alien who that officer believes has no lawful
status. 1
That being so, if the respondent was waved through as she alleged, 2 and
she was thereby “admitted,” as we held in Matter of Quilantan, 25 I&N Dec.
285 (BIA 2010), and as all agree, the question becomes whether she was
“admitted in any status” within the meaning of section 240A(a)(2) so as to
be eligible for cancellation of removal. The majority decision declares that
in all circuits except the Fifth and Ninth, “aliens must show that they
possessed some form of lawful immigration status at the time of admission
to establish that they were ‘admitted in any status’ under section 240(A)(a)(2)
of the Act.” Matter of Castillo Angulo, 27 I&N Dec. 194, 202 (BIA 2018).
This holding (or dicta, depending on how one regards it), from which I
dissent, is based on the mistaken premise that “admission in any status”
requires that the concededly lawful status under which the respondent was
admitted must later be identified. 3
I would conclude that the language “admitted in any status” does not
require that the admitted alien’s status be identified in order to meet the
requirement of section 240A(a)(2). While the majority argues that the phrase
“in any status” is redundant if not construed to require that the particular
lawful status be identified, such an argument is unpersuasive in the context
of that provision. The Supreme Court has repeatedly held in cases where a
statute uses the expansive word “any” that there is no basis in the text for
limiting the application of the statute to only certain types of instances. See,
e.g., Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 218−19 (2008); see also
Hanif v. Att’y Gen. of U.S., 694 F.3d 479, 485−86 (3d Cir. 2012) (noting that
1

Contrary to our dicta in Matter of Blancas, 23 I&N 458, 460 (BIA 2002), that the
concept of status “denotes someone who possesses a certain legal standing,” it is clear that
the Act in some instances does contemplate that a “status” may be unlawful. See, e.g.,
section 245(c)(2) of the Act, 8 U.S.C. § 1255(c)(2) (2012) (rendering ineligible for
adjustment of status an alien “who is in unlawful immigration status”). However, the fact
that a status can be unlawful does not mean that an “admission” can be in an unlawful
status.
2
I concur with the majority that remand is appropriate to determine, as a matter of fact,
whether the respondent was waved through.
3
I note that the majority decision has the consequence of creating a conflict in outcomes
depending on the circuit in which the issue arises.

204

Cite as 27 I&N Dec. 194 (BIA 2018)

Interim Decision #3913

the “in any status” language could reflect congressional recognition that an
alien may initially be admitted to the United States in some status other than
as a lawful permanent resident and “immediately begins accumulating time
following his initial admission, regardless of the status” (emphasis added)
(quoting Nelson v. Att’y Gen. of U.S., 685 F.3d 318, 323 (3d Cir. 2012)).
Furthermore, as the Ninth Circuit observed in Saldivar, a comparison of
sections 240A(a)(1) and 240A(a)(2) of the Act suggests that the purpose of
“in any status” is to contrast the two provisions and to clarify the continuous
residence requirement. Saldivar, 877 F.3d at 817. Section 240A(a)(1) states
that an alien must have been “lawfully admitted for permanent residence for
not less than 5 years.” This provision is immediately followed by section
240A(a)(2), at issue here, which notably omits the word “lawfully” when
referring to an alien’s admission and states that the admission can be “in any
status.” This suggests that “in any status” was merely meant to emphasize
that an alien admitted into the United States in any lawful status, even if not
as a lawful permanent resident, is included within the relevant provision. See
Ali, 552 U.S. at 226 (finding that an arguably superfluous provision was
included “to remove any doubt”).
Moreover, the generous nature of the eligibility requirements for those
aliens who satisfy the section 240A(a)(1) requirement of having been a
lawful permanent resident for at least 5 years demonstrates the unlikelihood
that Congress would have intended the initial “admitted in any status”
element to necessitate that the particular lawful status of original admission
be identified. We held in Matter of Blancas, 23 I&N Dec. 458 (BIA 2002),
that the initial admission in any status requirement need not be followed by
a period of continuous lawful status, so long as the alien later satisfies the
requirement of continuous residence for at least 5 years as a lawful permanent
resident. In Blancas, we found further that an initial admission via a border
crossing card, perhaps the most minimal form of lawful status, satisfied the
provision’s requirement for an admission in any status. It is hardly likely
that, where Congress has made an alien eligible for cancellation of removal
who was admitted with a border crossing card, it would have demanded that
an alien who necessarily was admitted in some lawful status through a wave
through, as the majority concedes, must later identify the particular lawful
status in which he or she was admitted in order for the 7-year period of
continuous residence required by section 240A(a)(2) to commence.
Furthermore, the majority’s holding that an alien who was waved through
must establish the particular status that the alien possessed when he or she
was waved through, in order to give meaning to the words “in any status” in
section 240A(a)(2), is inconsistent with Matter of Quilantan, where we held
that a wave through was an “admission” within the meaning of section

205

Cite as 27 I&N Dec. 194 (BIA 2018)

Interim Decision #3913

101(a)(13)(A) of the Act. 4 The majority relies for its conclusion on the
assertion that some aliens who are waved through may, in fact, substantively
lack lawful status when determined retrospectively. This almost certainly is
true, given that immigration officers who wave through occupied vehicles
inevitably will make mistakes. But that does not mean the occupants of those
vehicles have not been “admitted” under Quilantan, because any subsequent
determination that a waved-through alien lacked a lawful status at the time
does not retrospectively render the alien as not having been properly
“admitted.”
The only area in which we have found that an alien’s initially granted
status may be negated ab initio is in the case of a lawful permanent resident
whose status as such was wrongly conferred. Matter of Koloamatangi,
23 I&N Dec. 548 (BIA 2003). But even there our holding was that such an
alien could not show that he or she had been “lawfully admitted for
permanent residence,” not that such an alien had not been “admitted” in the
procedurally regular sense meant by Matter of Quilantan. Thus, for example,
if an alien were wrongly allowed to enter with a border crossing card that the
immigration officer failed to notice had expired, that would not detract from
the fact that such an alien had been inspected and authorized to enter the
United States and thus had been “admitted in any status” for purposes of
section 240A(a)(2); nor would it have changed the result in Matter of
Blancas. The same is true for an alien who was admitted via a wave-through
admission that was later determined to have been substantively mistaken.
I therefore respectfully dissent from the majority’s conclusion otherwise
and would find that, in any circuit, an alien is eligible to seek cancellation of
removal if he or she establishes an admission via a wave through, even if the
alien cannot demonstrate the particular lawful status under which admission
was authorized, and even if it is later found that he or she had no lawful status
at that time.

4

While our decision was in the context of establishing eligibility for adjustment of status,
the Department of Homeland Security has properly conceded at oral argument in this case
that the holding in Quilantan is not limited to that form of relief and applies to the concept
of admission in section 240A as well.

206

